Dismiss and Opinion Filed December 12, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00928-CV

                        TERRY HOPKINS, Appellant
                                  V.
                     ISAAC ACQUISITION LLC, Appellee

                On Appeal from the County Court at Law No. 5
                            Collin County, Texas
                    Trial Court Cause No. 005-02278-2022

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      The clerk’s record in this case is overdue. On November 2, 2022, we sent a

letter informing appellant the clerk’s record had not been filed because appellant had

not paid for the clerk’s record. We directed appellant to provide, within ten days,

verification he had either paid for or made arrangements to pay for the record or was

entitled to proceed without payment of costs. We cautioned appellant that failure to

do so would result in the dismissal of this appeal without further notice. To date,

appellant has not provided the required documentation, or otherwise corresponded

with the Court regarding the status of this appeal.
     Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                          /Robert D. Burns, III/
220928f.p05                               ROBERT D. BURNS, III
                                          CHIEF JUSTICE




                                       –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

TERRY HOPKINS, Appellant                     On Appeal from the County Court at
                                             Law No. 5, Collin County, Texas
No. 05-22-00928-CV          V.               Trial Court Cause No. 005-02278-
                                             2022.
ISAAC ACQUISITION LLC,                       Opinion delivered by Chief Justice
Appellee                                     Burns. Justices Molberg and
                                             Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 12th day of December, 2022.




                                       –3–